996 A.2d 822 (2010)
In re Sam MATTHEWS, Respondent.
No. 10-BG-236.
District of Columbia Court of Appeals.
June 3, 2010.
Before THOMPSON, Associate Judge; and NEBEKER and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order of the New Jersey Supreme Court disbarring respondent by consent from the practice of law in that jurisdiction, see In re Matthews, No. D-109-2008, 198 N.J. 617, 969 A.2d 1132 (2009), this court's March 23, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Sam Matthews, Esquire, is hereby disbarred from the practice of law in the District of Columbia. In re Addams, 579 A.2d 190 (D.C.1990) (en banc). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).